                                         Case 2:19-cv-08294 Document 1 Filed 09/25/19 Page 1 of 8 Page ID #:1



                                     1    Edwin Pairavi, Esq.,        (State Bar No.: 257290)
                                          edwin@pairavilaw.com
                                     2    Joshua M. Mohrsaz, Esq., (State Bar No.: 307759)
                                          joshua@pairavilaw.com
                                     3    PAIRAVI LAW, P.C.
                                          1875 Century Park East, Suite 480
                                     4    Los Angeles, California 90067
                                          Telephone: (310)789-2063
                                     5    Facsimile: (310)789-2064
                                     6    Attorneys for Plaintiff,
                                          ROBERT GAUT
                                     7

                                     8
                                                         UNITED STATES DISTRICT COURT FOR THE
                                     9
                                                             CENTRAL DISTRICT OF CALIFORNIA
                                    10

                                    11
                                          ROBERT GAUT, an individual, ) CASE NO. 2:19-cv-08294
1875 Century Park East, Suite 480




                                    12                                )
    Los Angeles, CA 90067




                                                                      )
     PAIRAVI LAW, P.C.




                                    13                                ) COMPLAINT:
                                                                      )
                                    14                  Plaintiff,    )
                                                                      ) 1. VIOLATION OF TITLE VII
                                    15                                )    OF THE CIVIL RIGHTS ACT
                                                                      )
                                    16                                )    OF 1964 (RACIAL
                                               vs.                    )    DISCRIMINATION);
                                    17                                ) 2. VIOLATION OF TITLE VII
                                                                      )
                                    18                                )    OF THE CIVIL RIGHTS ACT
                                                                      )    OF 1964 (RETALIATION)
                                    19    ROBERT WILKIE JR, SECRETARY )
                                          OF UNITED STATES DEPARTMENT )
                                    20    OF VETERAN AFFAIRS,         )
                                                                      )   DEMAND FOR JURY TRIAL
                                    21                                )
                                                                      )
                                    22                                )
                                                        Defendants.   )
                                    23                                )
                                    24
                                          ///
                                    25
                                          ///
                                    26
                                          ///
                                    27
                                          //
                                    28
                                          ///
                                                                                -1-
                                                                            COMPLAINT
                                         Case 2:19-cv-08294 Document 1 Filed 09/25/19 Page 2 of 8 Page ID #:2



                                     1            COMES NOW PLAINTIFF, ROBERT GAUT, who, for causes of action
                                     2    against Defendant ROBERT WILKIE JR, SECRETARY OF UNITED STATES
                                     3    DEPARTMENT OF VETERAN AFFAIRS, complains and alleges as follows:
                                     4                                  NATURE OF ACTION
                                     5            1.   This an action brought by ROBERT GAUT alleging racial
                                     6    discrimination, which is a direct violation of Title VII of the Civil Rights Act of
                                     7    1964.
                                     8            2.   Title VII of the Civil Rights Act of 1964 expressly prohibits
                                     9    discrimination in employment on the basis of several protected classes, including
                                    10    but not limited to race, color, and/or national origin. See 42 U.S.C. § 2000e-2, et
                                    11    seq. Title VII of the Civil Rights Act of 1964 also expressly prohibits retaliation
1875 Century Park East, Suite 480




                                    12    in employment for opposing any unlawful practices. See 42 U.S.C. § 2000e-3, et
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13    seq. Under Title VII, agencies such as the Department of Veteran Affairs cannot
                                    14    deny qualified individuals employment opportunities or benefits or otherwise
                                    15    discriminate against them on the basis of their race, color, and/or national origin, or
                                    16    to retaliate for opposing such practices. Defendant violated this provision of Title
                                    17    VII, also codified under 42 U.S.C. § 2000e-2(a)(1), and 42 U.S.C. § 2000e-3(a), et
                                    18    seq. by depriving ROBERT GAUT of bonuses, benefits, privileges, and
                                    19    promotions and eventually terminating his employment.
                                    20                                         PARTIES
                                    21            3.   Plaintiff, ROBERT GAUT (“Plaintiff” or “Mr. Gaut”) is an individual
                                    22    who was employed by Defendant Department of Veteran Affairs in Los Angeles
                                    23    County in the State of California.
                                    24            4.   Plaintiff is informed and believes, and based thereon alleges, that
                                    25    Defendant, ROBERT WILKIE, was and is the Secretary of the United States
                                    26    Department of Veteran Affairs (“Defendant” or “VA”).
                                    27    ///
                                    28    ///
                                                                                   -2-
                                                                               COMPLAINT
                                         Case 2:19-cv-08294 Document 1 Filed 09/25/19 Page 3 of 8 Page ID #:3



                                     1                                      JURISDICTION
                                     2           5.     Jurisdiction in the U.S. District Court of the Central District of
                                     3    California is proper pursuant to 28 U.S.C. § 1331, Federal Question Jurisdiction, in
                                     4    that this is an action arising under Title VII 42 U.S.C. §§ 2000e-2, and 2000e-3, et
                                     5    seq.
                                     6                                 STATEMENT OF FACTS
                                     7           6.     This case presents the compelling story of a loyal and hard-working
                                     8    employee who was terminated by his employer as a result of racial discrimination.
                                     9           7.     Mr. Gaut was employed by the VA from January 8, 2008 until March
                                    10    22, 2019. At the time of his termination, Mr. Gaut was a polite and dedicated
                                    11    diagnostic technologist that assisted patients in the Imaging Services department of
1875 Century Park East, Suite 480




                                    12    the facility he was employed.
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13           8.     At all relevant times, Mr. Gaut was a conscientious and hard-working
                                    14    employee who capably performed his duties with pride, as objectively
                                    15    demonstrated during his lengthy tenure with the VA. Nonetheless, Mr. Gaut was
                                    16    subject to extensive racial discrimination over the years eleven years of his
                                    17    employment with the VA.
                                    18           9.     Mr. Gaut was continuously denied bonuses, awards, promotions, and
                                    19    trainings in spite of his consistently exceptional performance reviews and the fact
                                    20    lesser qualified co-workers received these same benefits, privileges, and
                                    21    promotions.
                                    22           10.    Over time, Mr. Gaut watched as people who were hired long after him
                                    23    consistently moved up in the ranks while he was never even considered for any
                                    24    promotions. In fact, whenever Mr. Gaut would inquire about moving up to at least
                                    25    a Cat Scan Technologist since he has the vocational training for it, the VA never
                                    26    offered any better reason other than he was not “allowed” to.
                                    27           11.    Not only would Defendant fail to consider Mr. Gaut for any upward
                                    28    mobility opportunities, they routinely assigned him “detailing” assignments –
                                                                                    -3-
                                                                                COMPLAINT
                                         Case 2:19-cv-08294 Document 1 Filed 09/25/19 Page 4 of 8 Page ID #:4



                                     1    miscellaneous tasks reserved for new hires that were generally tedious and beneath
                                     2    his qualifications based on skill and tenure.
                                     3          12.    Curiously, another African American co-worker, Phillip McLoughlin,
                                     4    has been stuck with “detailing” assignments for over a year, which is atypical for
                                     5    this line of work. Similarly, Sebastian Black, who is also African American, was or
                                     6    has been stuck in the same position for over twelve years.
                                     7          13.    After nine years of being discriminated against, Plaintiff filed a
                                     8    grievance against Defendant in or around August 2017 but nothing came of it.
                                     9          14.    In September 2017, just one month after filing said grievance,
                                    10    Plaintiff was abruptly terminated for failing to perform a number of x-rays in the
                                    11    allotted times required under company policy.
1875 Century Park East, Suite 480




                                    12          15.    Notably, not only were these policies widely known for being
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13    unreasonable demands, but not a single diagnostic technologist was able to
                                    14    perform all of the duties required in these times.
                                    15          16.    Nonetheless, Plaintiff was the only employee reprimanded, let alone
                                    16    terminated, for this failure to comply. Plaintiff was removed from his position on
                                    17    March 22, 2019.
                                    18                 EXHAUSTION OF ADMINISTRATIVE REMEDIES
                                    19          17.    On or around February 26, 2019, Plaintiff opened a case and filed an
                                    20    informal complaint with an EEO counselor. This counseling was concluded on
                                    21    March 22, 2019 because Mr. Gaut opted to retain an attorney. On or around March
                                    22    25, 2019, Plaintiff obtained a Notice of Right to File a Discrimination Complaint.
                                    23          18.    On or around April 5, 2019, Plaintiff filed a formal complaint for the
                                    24    same allegations with the EEO. On June 28, 2019, Plaintiff received a Right to File
                                    25    Civil Action.
                                    26    ///
                                    27    ///
                                    28    ///
                                                                                   -4-
                                                                               COMPLAINT
                                         Case 2:19-cv-08294 Document 1 Filed 09/25/19 Page 5 of 8 Page ID #:5



                                     1                               FIRST CAUSE OF ACTION
                                     2                               VIOLATION OF TITLE VII
                                     3                               (RACE DISCRIMINATION)
                                     4                                [42 U.S.C. § 2000e-2, et seq.]
                                     5          19.    Plaintiff hereby alleges and incorporates by reference, as though fully
                                     6    set forth herein, the allegations contained paragraphs 1 through 18.
                                     7          20.    At all times relevant herein, Plaintiff was a member of a protected
                                     8    class, in that he is an African-American male.
                                     9          21.    Defendant has intentionally engaged in unlawful employment
                                    10    practices at its business establishment, in violation of Title VII, 42 U.S sections
                                    11    2000e-2, specifically subdivision (a)(1), by subjecting Plaintiff to unlawful
1875 Century Park East, Suite 480




                                    12    discrimination on the basis of his race.
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13          22.    The effect of the practices complained of above has been to deprive
                                    14    Plaintiff of equal employment opportunities and otherwise adversely affect his
                                    15    status as an employee because of his race.
                                    16          23.    As a proximate result of Defendant’s willful, knowing and intentional
                                    17    acts of discrimination against Plaintiff, he has sustained losses in earning and
                                    18    interest on those losses, as well as losses of other employment benefits.
                                    19          24.    As a proximate result of Defendant’s unlawful and intentional
                                    20    discrimination against him, Plaintiff has suffered and continues to suffer severe
                                    21    emotional distress, mental pain, and anguish, all to his damage in a sum according
                                    22    to proof.
                                    23          25.    As a direct result of Defendant’s conduct alleged above, Plaintiff has
                                    24    had to hire an attorney and he has incurred, and continues to incur, legal expenses
                                    25    and attorney’s fees. Plaintiff is entitled to an award of attorney’s fees and costs.
                                    26    ///
                                    27    ///
                                    28    ///
                                                                                    -5-
                                                                                COMPLAINT
                                         Case 2:19-cv-08294 Document 1 Filed 09/25/19 Page 6 of 8 Page ID #:6



                                     1                              SECOND CAUSE OF ACTION
                                     2                               VIOLATION OF TITLE VII
                                     3                                     (RETALIATION)
                                     4                                [42 U.S.C. § 2000e-3, et seq.]
                                     5          26.    Plaintiff hereby alleges and incorporates by reference, as though fully
                                     6    set forth herein, the allegations contained paragraphs 1 through 25.
                                     7          27.    At all times relevant herein, Plaintiff was a member of a protected
                                     8    class, in that he is an African-American male, and who complained of race
                                     9    discrimination.
                                    10          28.    Defendant has intentionally engaged in unlawful employment
                                    11    practices at its business establishment, in violation of Title VII, 42 U.S sections
1875 Century Park East, Suite 480




                                    12    2000e-3, specifically subdivision (a), by subjecting Plaintiff to unlawful retaliation
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13    as a result of his complaint.
                                    14          29.    The effect of the practices complained of above has been to deprive
                                    15    Plaintiff of equal employment opportunities and otherwise adversely affect his
                                    16    status as an employee because of his complaint.
                                    17          30.    As a proximate result of Defendant’s willful, knowing and intentional
                                    18    acts of discrimination against Plaintiff, he has sustained losses in earning and
                                    19    interest on those losses, as well as losses of other employment benefits.
                                    20          31.    As a proximate result of Defendant’s unlawful and intentional
                                    21    discrimination against him, Plaintiff has suffered and continues to suffer severe
                                    22    emotional distress, mental pain, and anguish, all to his damage in a sum according
                                    23    to proof.
                                    24          32.    As a direct result of Defendant’s conduct alleged above, Plaintiff has
                                    25    had to hire an attorney and he has incurred, and continues to incur, legal expenses
                                    26    and attorney’s fees. Plaintiff is entitled to an award of attorney’s fees and costs.
                                    27    ///
                                    28    ///
                                                                                    -6-
                                                                                COMPLAINT
                                         Case 2:19-cv-08294 Document 1 Filed 09/25/19 Page 7 of 8 Page ID #:7



                                     1                                         PRAYER
                                     2          WHEREFORE, Plaintiff prays for judgment as follows:
                                     3          1.    For a money judgment representing compensatory damages including
                                     4                lost wages, future loss wages, earnings, other employee benefits, and
                                     5                all other sums of money, together with interest on these amounts,
                                     6                according to proof at trial;
                                     7          2.    General damages, according to proof and in an amount in excess of
                                     8                the jurisdictional minimum of this Court;
                                     9          3.    For a money judgment for mental pain and anguish and emotional
                                    10                distress, according to proof at trial;
                                    11          4.    All other special and incidental damages according to proof;
1875 Century Park East, Suite 480




                                    12          5.    For an award of attorney fees and costs according to proof pursuant to
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13                Title IIV;
                                    14          6.    That the Court grants Plaintiff a Jury Trial; and
                                    15          7.    For such other and further relief that the Court may deem just and
                                    16                proper.
                                    17                                                  Respectfully Submitted,
                                    18
                                          DATED: September 25, 2019                     PAIRAVI LAW, P.C.

                                    19                                                  /s/ Edwin Pairavi
                                    20
                                                                                        ______________________________
                                                                                        BY: Edwin Pairavi, Esq.
                                    21                                                        Joshua M. Mohrsaz, Esq.
                                                                                              Attorneys for Plaintiff,
                                    22                                                        ROBERT GAUT
                                    23                             DEMAND FOR JURY TRIAL
                                    24          Plaintiff hereby demands a jury trial of all issues so triable pursuant to Rule
                                    25    38 of the Federal Rules of Civil Procedure.
                                    26
                                                                                        Respectfully Submitted,
                                    27    DATED: September 25, 2019                     PAIRAVI LAW, P.C.
                                    28
                                                                                   -7-
                                                                               COMPLAINT
                                         Case 2:19-cv-08294 Document 1 Filed 09/25/19 Page 8 of 8 Page ID #:8



                                     1                                             /s/ Edwin Pairavi
                                     2
                                                                                   ______________________________
                                                                                   BY: Edwin Pairavi, Esq.
                                     3                                                   Joshua M. Mohrsaz, Esq.
                                                                                         Attorneys for Plaintiff,
                                     4                                                   ROBERT GAUT
                                     5

                                     6

                                     7

                                     8

                                     9

                                    10

                                    11
1875 Century Park East, Suite 480




                                    12
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13

                                    14

                                    15

                                    16

                                    17

                                    18
                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27
                                    28
                                                                               -8-
                                                                           COMPLAINT
